Citation Nr: 1434027	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, including as secondary to the service connected post-operative right knee disorder. 

2.  Entitlement to service connection for a low back disorder, including as secondary to the service connected post-operative right knee disorder.

3.  Entitlement to a total rating based on individual unemployability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2011, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in September 2012.  The Board reopened and remanded the claims, to include the TDIU matter, for additional development.  That development has now been accomplished, and the case has been returned to the Board for further appellate review.

The issue of entitlement to a total rating based on individual unemployability due to service connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for post-operative right knee disorder.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current right hip disorder, diagnosed as trochanteric bursitis, is etiologically related to the Veteran's service-connected post-operative right knee disorder.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current low back disorder, diagnosed as degenerative disc disease and facet arthrosis, is etiologically related to the Veteran's service-connected post-operative right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right hip disorder, diagnosed as trochanteric bursitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria to establish entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease and facet arthrosis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for a right hip disorder, diagnosed as trochanteric bursitis, and a low back disorder, diagnosed as degenerative disc disease and facet arthrosis, as secondary to the Veteran's service-connected post-operative right knee disorder, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection on a secondary basis is permissible as well.  Disability that is proximately due to or the result of a service-connected condition may be service-connected.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right hip and low back conditions are secondary to his service-connected post-operative right knee disorder.  Specifically, the Veteran contends that he has altered gait due to his post-operative right knee disorder, which has caused him pain and other problems in his right hip and low back.

In this case, the Veteran does not assert that his right hip and low back conditions were incurred in service and the service treatment records are negative for a diagnosis or treatment of a right hip or low back condition.  There is also no assertion or evidence that the Veteran's right hip and/or low back condition manifest to a degree of 10 percent or more within one year of discharge from active duty.  At the July 2003 VA examination, the Veteran reported that his right hip and low back pain began in 2001.  Accordingly, service connection on a direct basis is not warranted.  

However, the Veteran is currently diagnosed with a right hip disorder and a low back disorder as noted in the November 2012 VA examination.  The Veteran is service-connected for a post-operative right knee disorder.  The issue is therefore whether his right hip disorder and/or low back disorder is caused by or aggravated by his service-connected post-operative right knee disorder.

In a June 2001 VA treatment record, a physician's assistant counseled the Veteran that "part of his problem with his hip and his back as well as with his knee may be secondary to some residual discomfort as a consequence of the surgical intervention of his knee, but also an antalgic or inappropriate gait in anticipation of the feel of the artificial parts as they move across each other, which takes some getting used to by a new recipient."

The Veteran's private treatment providers also provided positive nexus opinions regarding the relationship between the Veteran's low back condition and his right knee condition.  An undated treatment record written prior to September 2002 from the Veteran's private treating physician, R. P. S., D.C., noted that since there has been no injury to create low back pain and hamstring and gluteal trigger points appear on the side of the total knee replacement, it is possible that the low back pain is due to the pelvic instability set up by the biomechanical changes induced by the total knee replacement.  Additionally, in November 2002, C. H. W., D.C. opined that there was a "good possibility" that the chronic knee pain and limping contributed to the Veteran's present low back condition.

A VA examination was conducted in July 2003.  The examiner diagnosed the Veteran's continued back pain as chronic muscular strain superimposed on some degenerative instability.  The examiner diagnosed the Veteran's right hip pain as referred pain from the back plus chronic muscular strain and moderate trochanteric bursitis.  While the examiner opined that the continued back and hip pain were not directly related to the right knee, in the same opinion, he noted that favoring the right knee probably makes symptoms more irritating at the back and right hip.  In the same report, the examiner also noted a 20 percent worsening of the back and right hip problems due to the Veteran favoring the right knee.

An additional VA examination was conducted in November 2012 pursuant to the September 2012 remand directives.  The examiner diagnosed degenerative disc disease and facet arthrosis of the thoracolumbar spine and trochanteric bursitis and encondroma of the right hip.  The examiner opined that the Veteran's back and right hip conditions are unlikely proximately due to or chronically aggravated by the Veteran's service-connected postoperative right knee; or directly related to the Veteran's military service.  

The examiner's rationale for the negative etiology opinion in regard to the low back conditions was that the Veteran's back conditions are secondary to the normal aging process and that the Veteran had a past employment history of lifting heavy items as in construction.  The examiner's rationale for the negative etiology opinion in regard to the right hip conditions was that trochanteric bursitis is a condition that can develop spontaneously and is aggravated by trauma and overuse of the right hip.  He noted that the Veteran rode a bicycle and had fallen twice over the past four years.  He further noted that the Veteran's radiographic finding of encondroma (benign bone tumor) may cause hip pain in some patients and pain is referred from the Veteran's back.  He further noted that there was nothing in the Veteran's service treatment records that would directly relate the Veteran's current back and hip conditions to service and a review of the exit examination showed normal back and hips.  In regard to aggravation, he concluded that the Veteran's right knee conditions, including surgery, would not cause enough of a gait abnormality to aggravate his back and hip conditions significant enough to make a difference in the natural progression of his current conditions.

While the Board is cognizant of the 2012 VA examiner's opinion, it also observes that the Veteran's past employment history includes work as medical clerk, purchasing clerk, and benefit payment clerk; not in construction.  The incidents of falling off of a bicycle over the last four years also add little, as the record notes that the Veteran's back and hip problems began in 2001.  

In light of the positive nexus opinions provided by the VA treating physician's assistant in 2001 and the Veteran's private treating providers, in addition to the positive rationale noted in the July 2003 VA examiner's report, the Board finds that the evidence for and against the claims of entitlement to service connection for a right hip disorder and a low back disorder is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right hip disorder and a low back disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disorder, diagnosed as trochanteric bursitis, is granted.

Service connection for a low back disorder, diagnosed as degenerative disc disease and facet arthrosis, is granted.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). The Veteran meets the percentage rating criteria.

However, a TDIU assignment requires impairment so severe that the Veteran would not be able to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Veteran was afforded a VA examination in November 2012 that addressed his occupational impairment caused by his right hip condition, low back condition, and right knee condition individually.  However, the examiner's opinions did not address whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities in the aggregate.  Additionally, the opinions did not address the Veteran's level of education, special training, and previous work experience.  As the Board has granted service connection for a right hip disorder and a low back disorder in this decision, the Veteran should be afforded a VA examination and opinion to ascertain the current impact of his service-connected disorders, in the aggregate, on his ability to obtain and maintain substantially gainful employment.  

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU rating without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The record also notes that the Veteran has had several failed Vocational Rehabilitation attempts.  If a vocational rehabilitation folder exists, it should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right hip and/or low back disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Associate with the Veteran's claims file his Vocational Rehabilitation folder, if available.  

3.  Schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report should be associated with the claims folder.

4.  Then, afford the Veteran an appropriate VA examination (by VA examiner who has not previously examined him to the extent possible) regarding the effect of the Veteran's service-connected disabilities on his employability. 

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities. 

In addressing the functional effects of the Veteran's right hip and/or low back disabilities on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his right hip and/or low back disabilities.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

5.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


